Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-4, 6-7, 9-10, 36 and 39-43 are pending in this application.

Election/Restrictions
2.	Since the conditions for rejoinder are met, the Restriction Requirement between Groups I and II is withdrawn. 

Response to Amendment
3.	Applicant’s amendment filed 06/01/2021 in response to the previous Office Action (11/30/2020) is acknowledged.  Rejections of claims 1-4, 6-7, 9-10, 12-13, 15-16, 18-19, 21-22, 24-25, 27-29, 31-33 and 35-36 under 35 U.S.C. 102(a)(2) and 35 U.S.C. 112(b), second paragraph have been obviated.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



June 7, 2021